             Case 1:19-cr-00151-TFH Document 8 Filed 07/09/19 Page 1 of 1



                              UNITED STATES DISTRICT COURT
                              FOR THE DISTR]CT OF COLUMBIA

UNITED STATES OF AMEITICA                              CRIMINAL NO. r9-CR-r5l (TFH)



.IACOB WALLACE,                                        VIOLATION:
                                                       r8 u.s.c. $ 1361
                         Defendant.                    (Destruction of Government Property)

                                       INFORMA'TION
        The United States Attomey informs the court that:

                                              COUNT ONE

        On or about April 25, 2019, within the District of Columbia, JACOB WALLACE,

willfully   and by means of fire and explosive materials, did injure and commit a depredation against

The National Archives Building located at 700 Pennsylvania Avenue, NW, Washington, D.C.,

property of the United States and of any department or agency thereoi, specifically the National

Archives and Records Administration, and the resulting damage was approximately $15,000.

        (Destruction of Government Property, in violation of Title 18, United States Code,
        Section 1361)

                                                Respectfu lly submitted,

                                                JESSIE K. LIU
                                                United States Attorney
                                                D.C. Bar No. 472845


                                        By,
                                                         WF      YD
                                                Assistant United States Attomey
                                                DC BarNo. 1023315
                                                555 4th Street, N.W.
                                                Washington, D.C. 20001
                                                (202) 2s2-6841
                                                andrew. fl oyd@usdoj. gov
